Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 22, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150828 & (45)                                                                                       Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  VELLA TRADER, Personal Representative of                                                                 Joan L. Larsen,
  Estate of Thelma L. DeGoede,                                                                                       Justices
                Plaintiff-Appellee/
                Cross-Appellant,
  v                                                                SC: 150828
                                                                   COA: 317622
                                                                   Kalamazoo CC: 2008-000191-CZ
  COMERICA BANK,
           Defendant-Appellant/
           Cross-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 2, 2014
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 22, 2015
         p1214
                                                                              Clerk